Exhibit 10.2



REGISTRATION RIGHTS AGREEMENT
dated as of
May 29, 2020
between
Warner Music Group Corp.
and
Access Industries, LLC









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
1.1
Definitions
1
1.2
Interpretation
5

ARTICLE II
REGISTRATION RIGHTS
2.1
Shelf Registration
6
2.2
Demand Registrations
7
2.3
Priority
8
2.4
Piggyback Registrations
9
2.5
Lock-up Agreements
10
2.6
Registration Procedures
10
2.7
Registration Expenses
16
2.8
Underwritten Offering
17
2.9
Suspension of Registration
18
2.10
Indemnification
18
2.11
Conversion of Other Securities
22
2.12
Rule 144; Rule 144A
22
2.13
Transfer of Registration Rights
22

ARTICLE III
PROVISIONS APPLICABLE TO ALL DISPOSITIONS OF REGISTRABLE SECURITIES BY ACCESS
3.1
Underwriter Selection
23
3.2
Cooperation with Sales
23
3.3
Further Assurances
23

i





--------------------------------------------------------------------------------



ARTICLE IV
MISCELLANEOUS
4.1
Term
24
4.2
Other Holder Activities
24
4.3
No Inconsistent Agreements
24
4.4
Amendments and Waivers
24
4.5
No Third Party Beneficiaries
24
4.6
Entire Agreement
25
4.7
Severability
25
4.8
Counterparts
25
4.9
Remedies; Attorney’s Fees
25
4.10
GOVERNING LAW
25
4.11
CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL
25
4.12
Notice
26

ii


--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement, dated as of May 29, 2020, is between Warner
Music Group Corp., a Delaware corporation (the “Company”), and Access
Industries, LLC, a Delaware limited liability company (“Access”).
WHEREAS, the Access Affiliated Group intends to sell shares of the Company’s
Class A common stock, par value $0.001 per share (the “Class A Common Stock”
and, together with the Company’s Class B common stock, par value $0.001 per
share, the “Common Stock”), in the IPO (as defined below);
WHEREAS, following the completion of the IPO, the Access Affiliated Group will
continue to beneficially own approximately 99% of the total combined voting
power of the outstanding shares of Common Stock; and
WHEREAS, in connection with the IPO, the Company has agreed to provide Access
certain rights with respect to the registration and sale of the Common Stock as
set forth herein;
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS
1.1 Definitions.
In this Agreement, the following terms shall have the following meanings:
“Access Affiliated Group” means Access, Len Blavatnik, the Blavatnik Family
Foundation LLC, any direct or indirect equityholder of Access, any family member
of any direct or indirect equityholder of Access, entities controlled, directly
or indirectly, or managed, directly or indirectly, by Access or an Affiliate of
Access, and any Affiliate or Permitted Transferee of any of the foregoing,
including any Affiliate of any Permitted Transferee.
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling 10% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause (i)
or (ii).
1

--------------------------------------------------------------------------------



“Agreement” and “hereof” and “herein” means this Registration Rights Agreement,
including all amendments, modifications and supplements and all annexes and
schedules to any of the foregoing, and shall refer to this Registration Rights
Agreement as the same may be in effect at the time such reference becomes
operative.
“Block Sale” means the sale of Registrable Securities to one or several
purchasers in a registered transaction by means of (i) a bought deal, (ii) a
block trade or (iii) a direct sale.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except (i) Saturday, (ii) Sunday and (iii) any
other day on which commercial banks in New York are authorized or obligated by
law or executive order to close.
“Common Stock” has the meaning set forth in the recitals.
“Company” has the meaning set forth in the recitals.
“Company Outside Counsel” means one counsel selected by the Company to act on
its behalf, which counsel, for the avoidance of doubt, may be the same counsel
as Holders’ Counsel.
“control” (including the terms “controlling,” “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise
“Covered Person” has the meaning set forth in Section 2.10(a).
“Demand Registration” has the meaning set forth in Section 2.2(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“FINRA” means the Financial Industry Regulatory Authority.
“Holder” means any of (i) Access, (ii) any other member of the Access Affiliated
Group and (iii) any Permitted Transferee.
“Holders’ Counsel” means, if any member of the Access Affiliated Group is
participating in an offering of Registrable Securities, one counsel selected by
Access for the Holders participating in such offering, or otherwise, one counsel
selected by the Holders of a majority of the Registrable Securities included in
such offering, which
2

--------------------------------------------------------------------------------



counsel, for the avoidance of doubt, may be the same counsel as Company Outside
Counsel.
“IPO” means the initial underwritten public offering of Class A Common Stock
pursuant to an effective Registration Statement under the Securities Act.
“Loss” or “Losses” each has the meaning set forth in Section 2.10(a).
“Material Disclosure Event” means, as of any date of determination, any pending
or imminent event relating to the Company or any of its subsidiaries that the
Board of Directors reasonably determines in good faith, after consultation with
Company Outside Counsel, (i) would require disclosure of material, non-public
information relating to such event in any Registration Statement under which
Registrable Securities may be offered and sold (including documents incorporated
by reference therein) in order that such Registration Statement would not be
materially misleading and (ii) would not otherwise be required to be publicly
disclosed by the Company at that time in a periodic report to be filed with or
furnished to the SEC under the Exchange Act but for the filing of such
Registration Statement.
“Permitted Transferee” means (i) any member of the Access Affiliated Group, (ii)
any family member of any direct or indirect equityholder of Access, (iii) any
trust formed solely for the benefit of any direct or indirect equityholder of
Access or such equityholder’s family members, (iv) any partnership, corporation
or other entity controlled by any direct or indirect equityholder of Access or
such equityholder’s family members for tax or estate planning purposes and (v)
any foundation or charity affiliated with Access or any Permitted Transferee, so
long as any direct or indirect equityholder of Access or a Permitted Transferee,
or a fiduciary who is selected by Access or such equityholder or Permitted
Transferee and whom Access or such equityholder or Permitted Transferee has the
power to remove and replace, retains voting control over the shares transferred
to such foundation or charity.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association or other business entity and any trust,
unincorporated organization or government or any department, agency or political
subdivision thereof.
“Piggyback Registration” means any registration of Registrable Securities under
the Securities Act requested by a Holder in accordance with Section 2.4(a).
“register,” “registered” and “registration” refers to a registration made
effective by preparing and filing a Registration Statement with the SEC in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such Registration Statement, and compliance with applicable
state securities laws of such states in which Holders notify the Company of
their intention to offer Registrable Securities.
3

--------------------------------------------------------------------------------



“Registrable Securities” means (i) all shares of Common Stock held by a Holder
and (ii) any equity securities issued or issuable, directly or indirectly, with
respect to any such securities referred to in (i) above by way of conversion or
exchange thereof or stock dividend or stock split or in connection with a
combination of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization; provided that any securities
constituting Registrable Securities will cease to be Registrable Securities when
(a) such securities are sold to a Person who is not a Permitted Transferee, in a
private transaction in which the transferor’s rights under this Agreement are
not assigned in accordance with this Agreement to the transferee of the
securities, (b) such securities are sold pursuant to an effective Registration
Statement, (c) such securities are sold to a Person who is not a Permitted
Transferee pursuant to Rule 144 or (d) such securities shall have ceased to be
outstanding.
“Registration Expenses” has the meaning set forth in Section 2.7.
“Registration Statement” means any registration statement of the Company under
the Securities Act that permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits, all material incorporated by reference
or deemed to be incorporated by reference in such registration statements and
all other documents filed with the SEC to effect a registration under the
Securities Act.
“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
“Rule 144A” means Rule 144A promulgated by the SEC under the Securities Act.
“Rule 405” means Rule 405 promulgated by the SEC under the Securities Act.
“Rule 415” means Rule 415 promulgated by the SEC under the Securities Act.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.
“Selling Holder” means a Holder that holds Registrable Securities registered (or
to be registered) on a Registration Statement.
“Selling Holder Information” means information furnished to the Company in
writing by a Selling Holder expressly for use in any Registration Statement,
which information is limited to the name of such Selling Holder, the number of
offered shares of
4

--------------------------------------------------------------------------------



Common Stock and the address and other information with respect to such Selling
Holder included in the “Principal and Selling Stockholders” (or similarly
titled) section of the Registration Statement.
“Stockholder Agreement” means the Stockholder Agreement, dated as of May 29,
2020, between the Company and Access (as the same may be amended, supplemented,
restated or otherwise modified from time to time).
“Shelf Registration Statement” means a Registration Statement that contemplates
offers and sales of securities pursuant to Rule 415.
“Short-Form Registration Statement” means Form S-3 or any successor or similar
form of Registration Statement pursuant to which the Company may incorporate by
reference its filings under the Exchange Act made after the date of
effectiveness of such Registration Statement.
“Suspension” has the meaning set forth in Section 2.9.
“Take-Down Notice” has the meaning set forth in Section 2.1(e).
“Underwritten Offering” means a discrete registered offering of securities under
the Securities Act in which securities of the Company are sold by one or more
underwriters pursuant to the terms of an underwriting agreement.
1.2 Interpretation.
(a)The words “hereto,” “hereunder,” “herein,” “hereof” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement, unless expressly stated otherwise
herein.
(b)Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”
(c)The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms.
(d)“Writing,” “written” and comparable terms refer to printing, typing, and
other means of reproducing words (including electronic media) in a visible form.
(e)All references to “$” or “dollars” mean the lawful currency of the United
States of America.
(f)The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
5

--------------------------------------------------------------------------------



(g)Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and in the case of statutes, include
any rules and regulations promulgated under the statute) and to any successor to
such statute, rule or regulation.
(h)Except as expressly stated in this Agreement, all references to agencies,
self-regulatory organizations or governmental entities in this Agreement shall
be deemed to be references to the comparable successor thereto.
ARTICLE II
REGISTRATION RIGHTS
2.1 Shelf Registration.
(a)Filing. At any time following the date hereof, upon the written request of
any Holder, the Company shall promptly (but no later than 30 days after the
receipt of such request) file with the SEC a Shelf Registration Statement
(which, if permitted, shall be an “automatic shelf registration statement” as
defined in Rule 405) relating to the offer and sale by such Holder of all or
part of the Registrable Securities. If at any time while Registrable Securities
are outstanding and the Company is eligible to utilize a Shelf Registration
Statement, the Company files any Shelf Registration Statement for its own
benefit or for the benefit of holders of any of its securities other than the
Holders, the Company shall include in such Shelf Registration Statement such
disclosures as may be required under the Securities Act to ensure that the
Holders may sell their Registrable Securities pursuant to such Shelf
Registration Statement through the filing of a prospectus supplement rather than
a post-effective amendment.
(b)Effectiveness. The Company shall use its reasonable best efforts to (i) cause
such Shelf Registration Statement to be declared effective under the Securities
Act as promptly as practicable after such Shelf Registration Statement is filed
and (ii) keep such Shelf Registration Statement (or a replacement Shelf
Registration Statement) continuously effective and in compliance with the
Securities Act and usable for the resale of Registrable Securities, until such
time as there are no Registrable Securities remaining.
(c)Sales by Holders. The plan of distribution contained in any Shelf
Registration Statement referred to in this Section 2.1 (or any related
prospectus supplement) shall be determined by Access, if any member of the
Access Affiliated Group is a requesting Holder for such Shelf Registration
Statement, or otherwise by the other requesting Holder or Holders. Each Holder
shall be entitled to sell Registrable Securities pursuant to the Shelf
Registration Statement referred to in this Section 2.1 from time to time and at
such times as such Holder shall determine.
6

--------------------------------------------------------------------------------



(d)Underwritten Offering. If any Holder intends to sell Registrable Securities
pursuant to any Shelf Registration Statement referred to in this Section 2.1
through an Underwritten Offering, the Company shall take all steps to facilitate
such an offering, including the actions required pursuant to Section 2.6 and
Article III, as appropriate; provided that the Company shall not be required to
facilitate such Underwritten Offering unless so requested by Access or any other
member of the Access Affiliated Group. Any Holder shall be entitled to request
an unlimited number of Underwritten Offerings under this Section 2.1.
(e)Shelf Take-Downs. At any time that a Shelf Registration Statement covering
Registrable Securities is effective, if any Holder delivers a notice to the
Company (a “Take-Down Notice”) stating that it intends to effect an Underwritten
Offering of all or part of its Registrable Securities included on such Shelf
Registration Statement, the Company shall amend or supplement such Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Underwritten Offering. In
connection with any Underwritten Offering pursuant to this Section 2.1, the
Company shall deliver the Take-Down Notice to all other Holders with securities
included on such Shelf Registration Statement and permit such Holders to include
Registrable Securities included on the Shelf Registration Statement in such
Underwritten Offering if any such Holder notifies the Company within two
Business Days after the Company has given Holders notice of the Take-Down
Notice.
(f)No Notice in Block Sales. Notwithstanding any other provision of this
Agreement, if any member of the Access Affiliated Group wishes to engage in a
Block Sale (including a Block Sale off of a Shelf Registration Statement or an
effective automatic shelf registration statement, or in connection with the
registration of the Registrable Securities of any member of the Access
Affiliated Group under an automatic shelf registration statement for purposes of
effectuating a Block Sale), then notwithstanding the foregoing or any other
provisions hereunder, any Permitted Transferee shall not be entitled to receive
any notice of or have its Registrable Securities included in such Block Sale.
2.2 Demand Registrations.
(a)Right to Request Additional Demand Registrations. At any time after the IPO,
any Holder may, by providing a written request to the Company, request to sell
all or part of the Registrable Securities pursuant to a Registration Statement
that is not a Shelf Registration Statement (a “Demand Registration”). Each
request for a Demand Registration shall specify the kind and aggregate amount of
Registrable Securities to be registered and the intended methods of disposition
thereof (which, if not specified, shall be by way of Underwritten Offering).
Promptly after its receipt of a request for a Demand Registration (but in any
event within five days), the Company shall give written notice of such request
to all other Holders. Within 30 days after the date the Company has given the
Holders notice of the request for Demand Registration, the Company shall
7

--------------------------------------------------------------------------------



file a Registration Statement, in accordance with this Agreement, with respect
to all Registrable Securities that have been requested to be registered in the
request for Demand Registration and that have been requested by any other
Holders by written notice to the Company within five days after the Company has
given the Holders notice of the request for Demand Registration.
(b)Limitations on Demand Registrations. Subject to Section 2.2(a) and this
Section 2.2(b), any Holder will be entitled to request an unlimited number of
Demand Registrations. Any Holder shall be entitled to participate in a Demand
Registration initiated by any other Holder. The Company shall not be obligated
to effect more than one Demand Registration in any 90-day period. Any Demand
Registration shall be in addition to any registration on a Shelf Registration
Statement.
(c)Effectiveness. The Company shall be required to maintain the effectiveness of
the Registration Statement with respect to any Demand Registration for a period
of at least 90 days after the effective date thereof or such shorter period
during which all Registrable Securities included in such Registration Statement
have actually been sold; provided, however, that such period shall be extended
for a period of time equal to the period the Holder of Registrable Securities
refrains from selling any securities included in such Registration Statement at
the request of the Company or an underwriter of the Company pursuant to the
provisions of this Agreement.
(d)Withdrawal. A Holder may, by written notice to the Company, withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement. Upon receipt of notices
from all applicable Holders to such effect, the Company shall cease all efforts
to seek effectiveness of the applicable Registration Statement.
2.3 Priority. If a registration pursuant to Section 2.1 or 2.2 above is an
Underwritten Offering and the managing underwriters of such proposed
Underwritten Offering advise the Holders in writing that, in their good faith
opinion, the number of securities requested to be included in such Underwritten
Offering exceeds the number which can be sold in such offering without being
likely to have a material adverse effect on the price, timing or distribution of
the securities offered or the market for the securities offered, then the number
of securities to be included in such Underwritten Offering shall be reduced in
the following order of priority: first, there shall be excluded from the
Underwritten Offering any securities to be sold for the account of any selling
securityholder other than the Holders; second, there shall be excluded from the
Underwritten Offering any securities to be sold for the account of the Company;
third, there shall be excluded from the Underwritten Offering any securities to
be sold for the account of any Holder that is an unaffiliated Permitted
Transferee; and finally, the number of Registrable Securities of any Holders
(other than unaffiliated Permitted Transferees) that have been requested to be
included therein shall be reduced, pro rata based on the number of Registrable
Securities owned by each such Holder, in each case
8

--------------------------------------------------------------------------------



to the extent necessary to reduce the total number of securities to be included
in such offering to the number recommended by the managing underwriters.
2.4 Piggyback Registrations.
(a)Piggyback Request. Whenever the Company proposes to register any of its
securities under the Securities Act or equivalent non-U.S. securities laws
(other than (i) in the IPO, (ii) pursuant to a Demand Registration, (iii)
pursuant to a registration statement on Form S-4 or any similar or successor
form or (iv) pursuant to a registration solely relating to an offering and sale
to employees or directors of the Company pursuant to any employee stock plan or
other employee benefit plan arrangement), and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Securities, the Company shall give prompt written notice to all
Holders of its intention to effect such a registration (but in no event less
than 20 days prior to the proposed date of filing of the applicable Registration
Statement) and, subject to Section 2.4(c), shall include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 10 days after the date the
Company’s notice is given to such Holders (a “Piggyback Registration”). There
shall be no limitation on the number of Piggyback Registrations that the Company
shall be required to effect under this Section 2.4.
(b)Withdrawal and Termination. The Company shall be required to maintain the
effectiveness of the Registration Statement for a registration requested
pursuant to Section 2.4(a) until the earlier to occur of (i) 90 days after the
effective date thereof and (ii) consummation of the distribution by the Holders
of the Registrable Securities included in such Registration Statement. Any
Holder that has made a written request for inclusion in a Piggyback Registration
may withdraw its Registrable Securities from such Piggyback Registration by
giving written notice to the Company on or before the fifth day prior to the
planned effective date of such Piggyback Registration. The Company may, without
prejudice to the rights of Holders to request a registration pursuant to Section
2.1 or 2.2 hereof, at its election, give written notice of such determination to
each Holder of Registrable Securities and terminate or withdraw any registration
under this Section 2.4 prior to the effectiveness of such registration, whether
or not any Holder has elected to include Registrable Securities in such
registration, and, except for the obligation to pay or reimburse Registration
Expenses, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration and will have no
liability to any Holder in connection with such termination or withdrawal.
(c)Priority of Piggyback Registrations. If the managing underwriters advise the
Company and Holders of Registrable Securities in writing that, in their good
faith opinion, the number of securities requested to be included in an
Underwritten Offering to be effected pursuant to a Piggyback Registration
exceeds the number which can be sold in such offering without being likely to
have a material adverse effect on the price, timing
9

--------------------------------------------------------------------------------



or distribution of the securities offered or the market for the securities
offered, then the securities to be included in such Underwritten Offering shall
be reduced in the following order of priority: first, there shall be excluded
from the Underwritten Offering any securities to be sold for the account of any
Permitted Transferee; second, the number of securities to be included in the
Underwritten Offering shall be reduced pro rata based, in the case of the Access
Affiliated Group Holders, on the number of Registrable Securities owned by each
Access Affiliated Group Holder, and in the case of the Company, the number of
securities to be sold for the account of the Company, to the extent necessary to
reduce the total number of Registrable Securities to be included in such
offering to the number recommended by the managing underwriters. No registration
of Registrable Securities effected pursuant to a request under this Section 2.4
shall be deemed to have been effected pursuant to Sections 2.1 or 2.2 or shall
relieve the Company of its obligations under Sections 2.1 or 2.2.
2.5 Lock-up Agreements. Each of the Company and the Holders agrees, upon notice
from the managing underwriters in connection with any registration for an
Underwritten Offering of the Company’s securities (other than pursuant to a
registration statement on Form S-4 or any similar or successor form, or pursuant
to a registration solely relating to an offering and sale to employees or
directors of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement), not to effect (other than pursuant to such
registration) any public sale or distribution of Registrable Securities,
including, but not limited to, any sale pursuant to Rule 144, or make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of,
any Registrable Securities, any other equity securities of the Company or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company without the prior written consent of the managing
underwriters for a period of up to 90 days (or such shorter period as may be
agreed to by the managing underwriter(s)); provided that such restrictions shall
not apply in any circumstance to (i) securities acquired by a Holder in the
public market subsequent to the IPO, (ii) distributions-in-kind to a Holder’s
limited or other partners, members, shareholders or other equity holders, (iii)
transfers by a member of the Access Affiliated Group to another member of the
Access Affiliated Group, (iv) any direct or indirect transfer to a Permitted
Transferee or (v) such other exceptions as may be agreed to by the managing
underwriter(s). Notwithstanding the foregoing, no holdback agreements of the
type contemplated by this Section 2.5 shall be required of Holders (A) unless
each of the Company’s directors and executive officers agrees to be bound by a
substantially identical holdback agreement for at least the same period of time;
or (B) that restricts the offering or sale of Registrable Securities pursuant to
a Demand Registration.
2.6 Registration Procedures. Subject to the proviso of Section 2.1(d), if and
whenever the Company is required to effect the registration of any Registrable
Securities pursuant to this Agreement, the Company shall use its reasonable best
efforts to effect and facilitate the registration, offering and sale of such
Registrable Securities in
10

--------------------------------------------------------------------------------



accordance with the intended method of disposition thereof as promptly as is
practicable, and the Company shall as expeditiously as possible:
(a)prepare and file with the SEC (within 30 days after the date on which the
Company has given Holders notice of any request for Demand Registration) a
Registration Statement with respect to such Registrable Securities, make all
required filings (including FINRA filings) in connection therewith and
thereafter and (if the Registration Statement is not automatically effective
upon filing) use its reasonable best efforts to cause such Registration
Statement to become effective; provided that, before filing a Registration
Statement or any amendments or supplements thereto (including free writing
prospectuses under Rule 433), the Company will furnish to Holders’ Counsel for
such registration copies of all such documents proposed to be filed (including
exhibits thereto), which documents will be subject to review of such counsel,
and such other documents reasonably requested by such counsel, including any
comment letter from the SEC and any communications from any stock exchange on
which the Registrable Securities are trading, and give the Holders participating
in such registration an opportunity to comment on such documents and keep such
Holders reasonably informed as to the registration process; provided further
that if the Board of Directors determines in its good faith judgment that
registration at the time would require the inclusion of financial or other
information (including pro forma financial information), which requirement the
Company is reasonably unable to comply with, then the Company may defer the
filing (but not the preparation) of the Registration Statement which is required
to effect the applicable registration for a reasonable period of time (but not
in excess of 45 days).
(b)prepare and file with the SEC such amendments and supplements to any
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (i) not less than 90 days or, if such
Registration Statement relates to an Underwritten Offering in the case of a
Demand Registration, such longer period as in the opinion of counsel for the
managing underwriters a prospectus is required by law to be delivered in
connection with sales of Registrable Securities by an underwriter or dealer or
the maximum period of time permitted by the Securities Act in the case of a
Shelf Registration Statement, or (ii) such shorter period ending when all of the
Registrable Securities covered by such Registration Statement have been disposed
of (but in any event not before the expiration of any longer period required
under the Securities Act);
(c)furnish to each Selling Holder, Holders’ Counsel and the underwriters such
number of copies, without charge, of any Registration Statement, each amendment
and supplement thereto, including each preliminary prospectus, final prospectus,
all exhibits and other documents filed therewith and such other documents as
such Persons may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Selling Holder; provided
that, before amending or supplementing any Registration Statement, the Company
shall furnish to the Holders a
11

--------------------------------------------------------------------------------



copy of each such proposed amendment or supplement and not file any such
proposed amendment or supplement to which any Selling Holder reasonably objects.
The Company hereby consents to the use of such prospectus and each amendment or
supplement thereto by each of the Selling Holders of Registrable Securities and
the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such prospectus and any such amendment or
supplement thereto;
(d)use its reasonable best efforts to register or qualify any Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any Selling Holder, and the managing underwriters, if any reasonably request,
use its reasonable best efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period such Registration Statement
is required to be kept effective and do any and all other acts and things that
may be necessary or reasonably advisable to enable such Selling Holder and each
underwriter, if any, to consummate the disposition of Registrable Securities in
such jurisdictions; provided that the Company will not be required to (i)
qualify generally to do business in any such jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any jurisdiction where it is not then so subject or (iii) consent to
general service of process in any such jurisdiction where it is not then so
subject (other than service of process in connection with such registration or
qualification or any sale of Registrable Securities in connection therewith);
(e)use its reasonable best efforts to (i) cause all Registrable Securities
covered by any Registration Statement to be registered with or approved by such
other governmental agencies, authorities or self-regulatory bodies as may be
necessary or reasonably advisable in light of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof and (ii) comply with the provisions of the Securities Act
and with the rules and regulations of such other bodies with respect to the
disposition of all Registrable Securities covered by such Registration
Statement;
(f)during any time when a prospectus is required to be delivered under the
Securities Act, promptly notify each Selling Holder and Holders’ Counsel upon
discovery that, or upon the discovery of the happening of any event as a result
of which, the prospectus contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made and, as promptly as practicable,
prepare and furnish to such Selling Holders a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made;
12

--------------------------------------------------------------------------------



(g)promptly notify each Selling Holder and Holders’ Counsel (i) when the
Registration Statement, any prospectus supplement or any post-effective
amendment to the Registration Statement has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any written comments by the SEC or any request by the SEC for
amendments or supplements to such Registration Statement or to amend or to
supplement any prospectus contained therein or for additional information, (iii)
of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or the initiation or threatening of any proceedings
for any of such purposes, (iv) if at the time the Company has reason to believe
that the representations and warranties of the Company contained in any
agreement (including any underwriting agreement) contemplated by Section 2.6(j)
below cease to be true and correct and (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of such Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose;
(h)cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange;
(i)provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement, and, if
required, obtain a CUSIP number for such Registrable Securities not later than
such effective date;
(j)enter into such customary agreements (including underwriting agreements with
customary provisions in such forms as may be requested by the managing
underwriters) and take all such other actions as the Selling Holders or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a share split or a combination of shares);
(k)make available for inspection by any Selling Holder, Holders’ Counsel, any
underwriter participating in any disposition pursuant to the applicable
Registration Statement and any attorney, accountant or other agent retained by
any such Selling Holder or underwriter all financial and other records,
pertinent corporate documents and documents relating to the business of the
Company reasonably requested by such Selling Holder, cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such Selling Holder, Holders’ Counsel,
underwriter, attorney, accountant or agent in connection with such Registration
Statement and make senior management of the Company available for customary due
diligence and drafting activity; provided that any such Person gaining access to
information or personnel pursuant to this Section 2.6(k) shall (i) reasonably
cooperate
13

--------------------------------------------------------------------------------



with the Company to limit any resulting disruption to the Company’s business and
(ii) agree to use reasonable efforts to protect the confidentiality of any
information regarding the Company which the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless (A)
the release of such information is requested or required by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process, (B) the release of such information, in the opinion
of such Person, is required to be released by law or applicable legal process,
(C) such information is or becomes publicly known without a breach of this
Agreement, (D) such information is or becomes available to such Person on a
non-confidential basis from a source other than the Company or (E) such
information is independently developed by such Person. In the case of a proposed
disclosure pursuant to (A) or (B) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
and, if requested by the Company, assist the Company in seeking to prevent or
limit the proposed disclosure;
(l)otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earnings statement covering the period of at least
twelve months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the applicable Registration Statement, which
earnings statement will satisfy the provisions of Section 11(a) of the U.S.
Securities Act (including, at the Company’s option, Rule 158 thereunder);
(m)in the case of an Underwritten Offering, promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriters or any Selling Holder reasonably requests to be included therein,
the purchase price being paid therefor by the underwriters and any other terms
of the Underwritten Offering of the Registrable Securities to be sold in such
offering, and promptly make all required filings of such prospectus supplement
or post-effective amendment;
(n)in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use its reasonable best
efforts to promptly obtain the withdrawal of such order;
(o)make senior management of the Company available to assist to the extent
reasonably requested by the managing underwriters of any Underwritten Offering
to be made pursuant to such registration in the marketing of the Registrable
Securities to be sold in the Underwritten Offering, including the participation
of such members of the Company’s senior management in “road show” presentations
and other customary marketing activities, including “one-on-one” meetings with
prospective purchasers of the Registrable Securities to be sold in the
Underwritten Offering, and otherwise to facilitate,
14

--------------------------------------------------------------------------------



cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto, in each case to the same extent
as if the Company were engaged in a primary registered offering of its Common
Stock;
(p)use reasonable best efforts to: (a) obtain all consents of independent public
accountants required to be included in the Registration Statement and (b) in
connection with each offering and sale of Registrable Securities, obtain one or
more comfort letters, addressed to the underwriters and to the Selling Holders,
dated the date of the underwriting agreement for such offering and the date of
each closing under the underwriting agreement for such offering, signed by the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by comfort letters as the underwriters
or Access, if any member of the Access Affiliated Group is a Selling Holder in
such offering, or otherwise by the Holders of a majority of the Registrable
Securities being sold in such offering, as applicable, reasonably request;
(q)use reasonable best efforts to obtain: (a) all legal opinions from Company
Outside Counsel (or internal counsel if acceptable to the managing underwriters)
required to be included in the Registration Statement and (b) in connection with
each closing of a sale of Registrable Securities, legal opinions from Company
Outside Counsel (or internal counsel if acceptable to the managing
underwriters), addressed to the underwriters and the Selling Holders, dated as
of the date of such closing, with respect to the Registration Statement, each
amendment and supplement thereto (including the preliminary prospectus) and such
other documents relating thereto in customary form and covering such matters of
the type customarily covered by legal opinions of such nature;
(r)upon the occurrence of any event contemplated by Section 2.6(f) above,
promptly prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
(s)reasonably cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the FINRA;
(t)take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided that, to the extent that any prohibition is applicable to
the Company, the Company will take all reasonable action to make such
prohibition inapplicable; and
15

--------------------------------------------------------------------------------



(u)use its reasonable best efforts to take or cause to be taken all other
actions, and do and cause to be done all other things necessary or reasonably
advisable in the opinion of Holders’ Counsel to effect the registration,
marketing and sale of such Registrable Securities.
The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, that refers to any
Holder covered thereby by name, or otherwise identifies such Holder as the
holder of any securities of the Company, without the consent of such Holder,
such consent not to be unreasonably withheld or delayed, unless and to the
extent such disclosure is required by law, rule or regulation, in which case the
Company shall provide prompt written notice to such Holders prior to the filing
of such amendment to any Registration Statement or amendment of or supplement to
such prospectus or any free writing prospectus.
If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.
2.7 Registration Expenses. Whether or not any Registration Statement is filed or
becomes effective, the Company shall pay directly or promptly reimburse all
costs, fees and expenses incident to the Company’s performance of or compliance
with this Agreement, including (i) all registration and filing fees, (ii) all
fees and expenses associated with filings to be made with any securities
exchange or with any other governmental or quasi-governmental authority, (iii)
all fees and expenses of compliance with securities or blue sky laws, including
reasonable fees and disbursements of counsel in connection therewith, (iv) all
printing expenses (including expenses of printing certificates for Registrable
Securities and of printing prospectuses if the printing of prospectuses is
requested by the Holders or the managing underwriters, if any), (v) all “road
show” expenses incurred in respect of any Underwritten Offering, including all
costs of travel, lodging and meals, (vi) all messenger, telephone and delivery
expenses, (vii) all fees and disbursements of Company Outside Counsel, (viii)
all fees and disbursements of all independent certified public accountants of
the Company (including expenses of any “cold comfort” letters required in
connection with this Agreement) and all other persons, including special
experts, retained by the Company in connection with such Registration Statement,
(ix) all reasonable fees and disbursements of underwriters (other than Selling
Expenses) customarily paid by the issuers or sellers of securities and, (x) all
other costs, fees and expenses incident to the Company’s performance or
16

--------------------------------------------------------------------------------



compliance with this Agreement (all such expenses, “Registration Expenses”). The
Selling Holders shall be responsible for the fees and expenses of Holders’
Counsel (if such Holders’ Counsel is different from Company Outside Counsel) and
Selling Expenses. The Company will, in any event, pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit or quarterly review and the expenses of any liability insurance. The
Company shall have no obligation to pay any Selling Expenses.
2.8 Underwritten Offering.
(a)No Holder may participate in any registration hereunder that is an
Underwritten Offering unless such Holder (i) agrees to sell its Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriters; provided that no Holder will be required
to sell more than the number of Registrable Securities that such Holder has
requested the Company to include in any registration), (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (iii) cooperates with the Company’s reasonable
requests in connection with such registration or qualification (it being
understood that the Company’s failure to perform its obligations hereunder,
which failure is caused by such Holder’s failure to cooperate, will not
constitute a breach by the Company of this Agreement); provided that no such
Holder shall be required to make any representations or warranties in connection
with any such registration other than representations and warranties as to (A)
such Holder’s ownership of Registrable Securities to be transferred free and
clear of all liens, claims, and encumbrances created by such Holder and (B) such
Holder’s power and authority to effect such transfer; provided further that any
obligation of such Holder to indemnify any Person pursuant to any underwriting
agreement shall be several, not joint, among such Holders selling Registrable
Securities, and such liability shall be limited to the net proceeds received by
such Holder, as applicable, from the sale of Registrable Securities pursuant to
such registration (which proceeds shall include the amount of cash or the fair
market value of any assets in exchange for the sale or exchange of such
Registrable Securities or that are the subject of a distribution), and the
relative liability of each such Holder shall be in proportion to such net
proceeds.
17

--------------------------------------------------------------------------------



2.9 Suspension of Registration. In the event of a Material Disclosure Event at
the time of the filing, initial effectiveness or continued use of a Registration
Statement, including a Shelf Registration Statement, the Company may, upon
giving at least 10 days’ prior written notice of such action to the Holders
delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement (a “Suspension”); provided, however, that the Company
shall not be permitted to exercise a Suspension (i) more than twice during any
12-month period, (ii) for a period exceeding 45 days on any one occasion, (iii)
unless for the full period of the Suspension, the Company does not offer or sell
securities for its own account, does not permit registered sales by any holder
of its securities and prohibits offers and sales by its directors and officers,
or (iv) at any time within seven days prior to the anticipated pricing of an
Underwritten Offering pursuant to a Demand Registration or within 35 days after
the pricing of such an Underwritten Offering. In the case of a Suspension, the
Holders will suspend use of the applicable prospectus in connection with any
sale or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above. In connection with a Demand
Registration, prior to the termination of any Suspension, the Holder that made
the request for Demand Registration will be entitled to withdraw its Demand
Notice. Upon receipt of notices from all Holders of Registrable Securities
included in such Registration Statement to such effect, the Company shall cease
all efforts to secure effectiveness of the applicable Registration Statement.
The Company shall immediately notify the Holders upon the termination of any
Suspension.
2.10 Indemnification.
(a)The Company agrees to indemnify and hold harmless to the fullest extent
permitted by law, each Holder, any Person who is or might be deemed to be a
controlling person of the Company or any of its subsidiaries within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act their
respective direct and indirect general and limited partners, advisory board
members, directors, officers, trustees, managers, members, agents, Affiliates
and shareholders, and each other Person, if any, who controls any such Holder or
controlling person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each such person being referred to herein as a
“Covered Person”) against, and pay and reimburse such Covered Persons for any
losses, claims, damages, liabilities, joint or several, costs (including,
without limitation, costs of preparation and reasonable attorneys’ fees and any
legal or other fees or expenses incurred by such Covered Person in connections
with any investigation or proceeding), expenses, judgments, fines, penalties,
charges and amounts paid in settlement (collectively, “Losses” and,
individually, each a “Loss”) to which such Covered Person may become subject
under the Securities Act, the Exchange Act, any state blue sky securities laws,
any equivalent non-U.S. securities laws or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue or alleged untrue statement of
material fact contained or incorporated by reference in any Registration
Statement,
18

--------------------------------------------------------------------------------



prospectus, preliminary prospectus or free writing prospectus, or any amendment
thereof or supplement thereto, or any document incorporated by reference
therein, or any other such disclosure document (including reports and other
documents filed under the Exchange Act and any document incorporated by
reference therein) or other document or report, (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation by the Company of
any rule or regulation promulgated under the Securities Act or any state
securities laws applicable to the Company and relating to action or inaction
required of the Company in connection with any such registration, and the
Company will pay and reimburse such Covered Persons for any legal or any other
expenses actually and reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, liability, action or
proceeding; provided that the Company shall not be liable in any such case to
the extent that any such Loss (or action or proceeding in respect thereof)
arises out of or is based upon an untrue statement or alleged untrue statement,
or omission or alleged omission, made or incorporated by reference in such
Registration Statement, any such prospectus, preliminary prospectus or free
writing prospectus or any amendment or supplement thereto, or any document
incorporated by reference therein, or any other such disclosure document
(including reports and other documents filed under the Exchange Act and any
document incorporated by reference therein) or other document or report, or in
any application in reliance upon, and in conformity with, the Selling Holder
Information. In connection with an Underwritten Offering, the Company, if
requested, will indemnify the underwriters, their officers and directors and
each Person who controls such underwriters (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Covered Persons and in such other manner as the underwriters may request in
accordance with their standard practice.
(b)In connection with any Registration Statement in which a Holder is
participating, each such Holder will indemnify and hold harmless the Company,
its directors and officers, employees, agents and any Person who is or might be
deemed to be a controlling person of the Company or any of its subsidiaries
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act against any Losses to which such Holder or any such director or
officer, any such underwriter or controlling person may become subject under the
Securities Act, the Exchange Act, any state blue sky securities laws, any
equivalent non-U.S. securities laws or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue or alleged untrue statement of
material fact contained in the Registration Statement, prospectus, preliminary
prospectus or free writing prospectus, or any amendment thereof or supplement
thereto, or any document incorporated by reference therein, or any other such
disclosure document (including reports and other documents filed under the
Exchange Act and any document incorporated by reference therein) or other
document or report, or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the
19

--------------------------------------------------------------------------------



statements therein not misleading, but only to the extent that such untrue
statement or omission is made in such Registration Statement, any such
prospectus, preliminary prospectus or free writing prospectus, or any amendment
or supplement thereto, or any document incorporated by reference therein, or any
other such disclosure document (including reports and other documents filed
under the Exchange Act and any document incorporated by reference therein) or
other document or report, in reliance upon and in conformity with the Selling
Holder Information (and except insofar as such Losses arise out of or are based
upon any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any underwriter furnished to the
Company in writing by such underwriter expressly for use in such Registration
Statement), and such Holder will reimburse the Company and each such director,
officer, underwriter and controlling Person for any legal or any other expenses
actually and reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, liability, action or proceeding;
provided, however, that the obligations of such Holder hereunder shall not apply
to amounts paid in settlement of any such Losses (or actions in respect thereof)
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld); and provided further that the obligation to
indemnify and hold harmless shall be individual and several to each Holder and
shall be limited to the amount of net proceeds received by such Holder from the
sale of Registrable Securities covered by such Registration Statement.
(c)Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim or the commencement of any
proceeding with respect to which it seeks indemnification pursuant hereto;
provided, however, that any delay or failure to so notify the indemnifying party
shall relieve the indemnifying party of its obligations hereunder only to the
extent, if at all, that it is actually and materially prejudiced by reason of
such delay or failure. The indemnifying party shall have the right, exercisable
by giving written notice to an indemnified party promptly after the receipt of
written notice from such indemnified party of such claim or proceeding, to
assume, at the indemnifying party’s expense, the defense of any such claim or
proceeding, with counsel reasonably acceptable to such indemnified party;
provided that (i) any indemnified party shall have the right to select and
employ separate counsel and to participate in the defense of any such claim or
proceeding, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (A) the indemnifying party has agreed in writing
to pay such fees or expenses or (B) the indemnifying party shall have failed to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or proceeding within a reasonable time after receipt of notice of
such claim or proceeding or fails to employ counsel reasonably satisfactory to
such indemnified party or to pursue the defense of such claim in a reasonably
vigorous manner or (C) the named parties to any proceeding (including impleaded
parties) include both such indemnified and the indemnifying party, and such
indemnified party has reasonably concluded (based upon advice of its counsel)
that there may be legal defenses available to it that are inconsistent with
those available to the
20

--------------------------------------------------------------------------------



indemnifying party or that a conflict of interest is likely to exist among such
indemnified party and any other indemnified parties (in which case the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party); and (ii) subject to clause (i)(C) above,
the indemnifying party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party. No indemnifying party shall consent to entry
of any judgment or enter into any settlement which (x) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or litigation
for which such indemnified party would be entitled to indemnification hereunder
or (y) involves the imposition of equitable remedies or the imposition of any
obligations on the indemnified party or adversely affects such indemnified party
other than as a result of financial obligations for which such indemnified party
would be entitled to indemnification hereunder.
(d)If the indemnification provided for in this Section 2.10 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any Losses (other than in accordance with its terms), then the indemnifying
party, in lieu of indemnifying such indemnified party thereunder, will
contribute to the amount paid or payable by such indemnified party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party on the one hand and of the indemnified party on
the other hand in connection with the statements or omissions which resulted in
such Losses as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount any Holder will be obligated to contribute pursuant to this Section
2.10(d) will be limited to an amount equal to the net proceeds to such Holder
from the Registrable Securities sold pursuant to the Registration Statement
which gives rise to such obligation to contribute (less the aggregate amount of
any damages which the Holder has otherwise been required to pay in respect of
such Loss or any substantially similar Loss arising from the sale of such
Registrable Securities). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
21

--------------------------------------------------------------------------------



(e)To the extent that any of the Holders is, or would be expected to be, deemed
to be an underwriter of Registrable Securities pursuant to any SEC comments or
policies or any court of law or otherwise, the Company agrees that (i) the
indemnification and contribution provisions contained in this Section 2.10 shall
be applicable to the benefit of such Holder in its role as deemed underwriter in
addition to its capacity as a Holder (so long as the amount for which any other
Holder is or becomes responsible does not exceed the amount for which such
Holder would be responsible if the Holder were not deemed to be an underwriter
of Registrable Securities) and (ii) such Holder and its representatives shall be
entitled to conduct the due diligence which would normally be conducted in
connection with an offering of securities registered under the Securities Act,
including receipt of customary opinions and comfort letters.
(f)The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.
2.11 Conversion of Other Securities. If any Holder offers any options, rights,
warrants or other securities issued by it that are offered with, convertible
into or exercisable or exchangeable for any Registrable Securities, the
Registrable Securities underlying such options, rights, warrants or other
securities shall be eligible for registration pursuant to Sections 2.1, 2.2 and
2.4 hereof.
2.12 Rule 144; Rule 144A. The Company shall use its reasonable best efforts to
file in a timely fashion all reports and other documents required to be filed by
it under the Securities Act and the Exchange Act and shall take such further
action as the Holders may reasonably request, all to the extent required by the
SEC as a condition to the availability of Rule 144, Rule 144A or any similar
rule or regulation hereafter adopted by the SEC under the Securities Act.
2.13 Transfer of Registration Rights. Any member of the Access Affiliated Group
may transfer all or any portion of its rights under this Agreement to any
Permitted Transferee. Any transfer of registration rights pursuant to this
Section 2.13 shall be effective upon receipt by the Company of written notice
from the transferor stating the name and address of the Permitted Transferee and
identifying the amount of Registrable Securities with respect to which rights
under this Agreement are being transferred.
22

--------------------------------------------------------------------------------



ARTICLE III
PROVISIONS APPLICABLE TO ALL DISPOSITIONS OF REGISTRABLE SECURITIES BY ACCESS
3.1 Underwriter Selection. In any public or private offering of Registrable
Securities in which a member of the Access Affiliated Group is a Selling Holder,
other than pursuant to a Piggyback Registration, Access shall have the sole
right to select the managing underwriters to arrange such Underwritten Offering,
which shall be one or more investment banking institutions of national or
international standing.
3.2 Cooperation with Sales. In addition to the provisions of Section 2.6 hereof,
applicable to sales of Registrable Securities pursuant to a registration, in
connection with any sale or disposition of Registrable Securities by Access, the
Company shall provide full cooperation, including:
(a)providing access to employees, management and company records to any
purchaser or potential purchaser, and to any underwriters, initial purchasers,
brokers, dealers or agents involved in any sale or disposition, subject to entry
into customary confidentiality arrangements;
(b)participation in road shows, investor and analyst meetings, conference calls
and similar activities;
(c)using reasonable best efforts to obtain customary auditor comfort letters and
legal opinions;
(d)entering into customary underwriting and other agreements;
(e)using reasonable best efforts to obtain any regulatory approval or relief
necessary for any proposed sale or disposition; and
(f)filing of registration statements with the SEC or with other authorities or
making other regulatory or similar filings necessary or advisable in order to
facilitate any sale or disposition.
3.3 Further Assurances. The Company shall use its reasonable best efforts to
cooperate with and facilitate, and shall not interfere with, the disposition by
Access of its holdings of Registrable Securities.
23

--------------------------------------------------------------------------------



ARTICLE IV
MISCELLANEOUS
4.1 Term. This Agreement shall terminate upon such time as no Registrable
Securities remain outstanding, except for the provisions of Sections 2.7, 2.10,
and 3.3 and this Article 4 which shall survive such termination.
4.2 Other Holder Activities. Notwithstanding anything in this Agreement, none of
the provisions of this Agreement shall in any way limit a Holder or any of its
Affiliates from engaging in any brokerage, investment advisory, financial
advisory, financing, asset management, trading, market making, arbitrage,
investment activity and other similar activities conducted in the ordinary
course of their business.
4.3 No Inconsistent Agreements.
(a)The Company represents and warrants that it has not entered into and
covenants and agrees that it will not enter into, any agreement with respect to
its securities which is inconsistent with, more favorable than or violates the
rights granted to the Holders of Registrable Securities in this Agreement.
(b)To the extent any portion of this Agreement conflicts, or is inconsistent,
with the Stockholder Agreement, the Stockholder Agreement shall control.
4.4 Amendment, Modification and Waiver. This Agreement may be amended, modified
or supplemented at any time by written agreement of the named parties hereto
without any other party’s agreement or consent. Any failure of any party to
comply with any term or provision of this Agreement may be waived by the other
party, by an instrument in writing signed by such party, but such waiver or
failure to insist upon strict compliance with such term or provision shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure to comply.
4.5 No Third-Party Beneficiaries. Other than as set forth in Section 2.10 with
respect to the indemnified parties and as expressly set forth elsewhere in this
Agreement, nothing in this Agreement, express or implied, is intended to confer
upon any person, other than the parties, the Access Affiliated Group and their
respective successors and permitted assigns, any rights or remedies under or by
reason of this Agreement. Only the parties that are signatories to this
Agreement and the Access Affiliated Group (and their respective permitted
successors and assigns) shall have any obligation or liability under, in
connection with, arising out of, resulting from or in any way related to this
Agreement or any other matter contemplated hereby, or the process leading up to
the execution and delivery of this Agreement and the transactions contemplated
hereby, subject to the provisions of this Agreement.
24

--------------------------------------------------------------------------------



4.6 Entire Agreement. Except as otherwise expressly provided herein, this
Agreement constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior agreements and
understandings, both written and oral, between or on behalf of Access or its
Affiliates, on the one hand, and the Company or its Affiliates, on the other
hand, with respect to the subject matter of this Agreement.
4.7 Severability. In the event that any provision of this Agreement is declared
invalid, void or unenforceable, the remainder of this Agreement shall remain in
full force and effect, and such invalid, void or unenforceable provision shall
be interpreted in a manner that accomplishes, to the extent possible, the
original purpose of such provision.
4.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. The counterparts of this Agreement may
be executed and delivered by facsimile or other electronic imaging means
(including in .pdf or .tif format sent by electronic mail) by a party to the
other party and the receiving party may rely on the receipt of such document so
executed and delivered by facsimile or other electronic imaging means as if the
original had been received.
4.9 Specific Performance; Remedies. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the affected party shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. The other party shall not oppose
the granting of such relief. The parties agree that the remedies at law for any
breach or threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are hereby waived.
4.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.
4.11 WAIVER OF JURY TRIAL. EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.
25

--------------------------------------------------------------------------------



4.12 Jurisdiction; Venue. Any suit, action or proceeding relating to this
Agreement shall be brought exclusively in the United States District Court for
the Southern District of New York or in the courts of the State of New York, in
each case located in New York County, New York. The parties hereby consent to
the exclusive jurisdiction of such courts for any such suit, action or
proceeding, and irrevocably waive, to the fullest extent permitted by law, any
objection to such courts that they may now or hereafter have based on improper
venue or forum non conveniens.
4.13 Notice. Unless otherwise specified herein, all notices required or
permitted to be given under this Agreement shall be in writing, shall refer
specifically to this Agreement and shall be delivered personally, sent by a
nationally recognized overnight courier service or sent by in the form of an
electronic transmission (receipt confirmation requested), and shall be deemed to
be effective upon delivery. All such notices shall be addressed to the receiving
Party at such Party’s address or email address set forth below, or at such other
address or email address as the receiving Party may from time to time furnish by
notice as set forth in this Section 4.13:
If to Access, to:
Access Industries, LLC
730 Fifth Avenue
New York, New York 10019
Attention: Alejandro Moreno
Telephone: (212) 247-6400
E-mail: amoreno@accind.com
If to the Company, to:
Warner Music Group Corp.
1633 Broadway, 7th Floor
New York, New York 10019
Attention: Paul Robinson, General Counsel
Telephone: (212) 275-2045
E-mail: Paul.Robinson@wmg.com
[Signature Page Follows]
26


--------------------------------------------------------------------------------



In witness whereof, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first above written.
WARNER MUSIC GROUP CORP.
By: /s/ Paul M. Robinson 
Name:  Paul M. Robinson
Title:  Executive Vice President,
General Counsel and Secretary
ACCESS INDUSTRIES, LLC
By:  Access Industries Management, LLC
Its Manager
By:  /s/ Alejandro Moreno 
Name: Alejandro Moreno
Title: Executive Vice President
By: /s/ Alex Blavatnik 
Name: Alex Blavatnik
Title: Executive Vice President
[Signature Page to Registration Rights Agreement]